          Case 3:20-cv-00598-JWD-RLB                     Document 10           04/27/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA


JOSEPH M. ANDREWS
                                                                                   CIVIL ACTION
VERSUS
                                                                                   NO. 20-598-JWD-RLB
SUMMIT/OSHNER HOSPITAL, ET AL.

                                                     OPINION

         The Court has reviewed the entire record in this case. Plaintiff filed no objection to

the Report and Recommendation Report (Doc. 8) dated April 12, 2021. However, Plaintiff

did write a letter to the Court on April 19, 2021 (Doc. 9). To the extent this letter can be

considered an objection, the Court has read and considered it and agrees with the Report and

Recommendation of the Magistrate Judge.

         IT IS ORDERED that the Court declines to exercise supplemental jurisdiction over

any potential state law claims and that this action shall be dismissed, with prejudice, for failure

to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and

1915A.1

         Signed in Baton Rouge, Louisiana, on April 27, 2021.


                                                              S
                                                 JUDGE JOHN W. deGRAVELLES
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA
1 The plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a civil action or
appeal a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the prisoner
has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court
of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
which relief may be granted, unless the prisoner is under imminent danger of serious physical injury.”
